DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

            FEDERATED NATIONAL INSURANCE COMPANY,
                           Petitioner,

                                      v.

  RESTORATION 1 OF SOUTH FLORIDA, LLC a/a/o Marie Loiseau,
                       Respondent.

                               No. 4D14-3404

                             [January 7, 2015]

  Petition for writ of prohibition to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael Gates, Judge; L.T. Case No. 14-
008748 CACE.

   Warren Kwavnick and Paul Shafranski of Cooney Trybus Kwavnick
Peets, Fort Lauderdale, for petitioner.

   Erik D. Diener of The Diener Firm, P.A., Plantation, for respondent.

PER CURIAM.

   The petition for writ of prohibition is granted. The circuit court lacks
subject matter jurisdiction over this declaratory judgment action, because
the amount in controversy ($1,196.66) does not exceed the $15,000
jurisdictional amount.

   The declaratory judgment statute provides:

      The circuit and county courts have jurisdiction within their
      respective jurisdictional amounts to declare rights, status, and
      other equitable or legal relations whether or not further relief
      is or could be claimed.

§ 86.011, Fla. Stat. (2014) (emphasis supplied). Because the jurisdictional
amount is not met in this case, the circuit court lacks jurisdiction. United
Auto. Ins. Co. v. Kendall S. Med. Ctr., 54 So. 3d 543, 544 (Fla. 3d DCA
2011) (“[T]he . . . Circuit Court has jurisdiction of a declaratory action only
if the amount in controversy exceeds $15,000 and only the county court
has jurisdiction of any amount in controversy less than $15,000.”);
Plantation Gen. Hosp. Ltd. P’ship v. Johnson, 621 So. 2d 551, 553 n.4 (Fla.
4th DCA 1993), quashed on other grounds, 641 So. 2d 58 (Fla. 1994);
Spradley v. Doe, 612 So. 2d 722, 724 (Fla. 1st DCA 1993).

   The circuit court shall enter an order transferring the case to county
court. Fla. R. Civ. P. 1.060(a).

   Petition granted.

GROSS, TAYLOR and CIKLIN, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2